Citation Nr: 1047744	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-07 324	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a bilateral shoulder 
disability, to include as secondary to service-connected 
degenerative joint disease of the cervical spine.

4.  Entitlement to service connection for a right arm disability, 
to include as secondary to service-connected degenerative joint 
disease of the cervical spine.

5.  Entitlement to service connection for a bilateral hand 
disability, to include as secondary to service-connected 
degenerative joint disease of the cervical spine.

6.  Entitlement to service connection for a lower back 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1967, 
including service in the Republic of Vietnam.  He received the 
Purple Heart Medal and Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO denied entitlement to 
service connection for a right knee disability, degenerative 
joint disease of the left great toe, and bilateral shoulder, 
right arm, bilateral hand, and lower back disabilities.

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
gastroesophageal reflux disease (GERD) and entitlement to 
service connection for headache, left arm, and sleep 
disabilities have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

In November 2010, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.

An October 2004 VA X-ray report showed degenerative joint disease 
of the left great toe and in an August 2006 letter Jerome A. 
Ecker, M.D. indicated that the Veteran had been diagnosed as 
having osteoarthritis of the right knee and lumbar spine.  

He has also been diagnosed as having cervical radiculopathy and 
has reported and been treated for pain, numbness, and decreased 
strength of the shoulders, hands, and right arm.  Although a 
March 2006 electromyographic study was reportedly negative, 
subsequent treatment records contain reports of paresthesia.

Furthermore, the Veteran has reported on several occasions that 
while serving in Vietnam, he had to remain in a stooped position 
while shooting weapons, jumped from helicopters with heavy 
equipment on his back, crawled through tunnels on his stomach, 
hands, and knees, and waded through swamp water.  Also, he has 
contended that some of his disabilities are related to herbicide 
exposure in Vietnam.

The Veteran's DD 214 indicates that his military occupational 
specialty was a light weapons infantryman and that he received 
basic airborne training.  Furthermore, as he served in Vietnam he 
is presumed to have been exposed to herbicides, including Agent 
Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 
(2010).  His reports of injuries occurring in combat are presumed 
accurate.  38 U.S.C.A. § 1154(b) (West 2002).

With regard to the Veteran's shoulder, right arm, and hand 
symptoms, a July 2003 VA outpatient treatment note reveals that 
he was diagnosed as having hand and shoulder pain, which was 
possibly due to cervical radiculopathy.  Also, a January 2007 VA 
primary care treatment note indicated that he had a history of 
bilateral shoulder and arm paresthesia in mixed ulnar/median 
distribution.  

As for the claims for service connection for right knee and lower 
back disabilities, Dr. Ecker's August 2006 letter includes an 
opinion that the Veteran's osteoarthritis of the right knee and 
lower back were likely associated with his military service given 
the description of his job duties while in service.  

Compensation for arthritis requires X-ray evidence.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).  The record contains no 
reports of diagnostic studies of the right knee or low back.  
Hence, an examination is needed to determine whether the Veteran 
has a current underlying right knee or low back disability.

The evidence indicates that a current right knee and lower back 
disabilities may be associated with his service and that he may 
have current shoulder, hand, and right arm disabilities which may 
be related to his service-connected degenerative joint disease of 
the cervical spine.  

Thus, VA's duty to obtain examinations as to the etiology of any 
current right knee lower back, bilateral shoulder, hand, right 
arm and left foot disabilities is triggered.  Such examinations 
are needed to obtain medical opinions as to the relationship of 
the current right knee and lower back disabilities to service and 
to determine whether the Veteran has current bilateral shoulder, 
hand, and right arm disabilities which are related to service or 
his service-connected neck disability.

A July 2003 letter from the Social Security Administration (SSA) 
reveals that the Veteran had applied for SSA disability benefits 
for an unspecified disability.  The United States Court of 
Appeals for Veterans Claims has held that where there has been a 
determination with regard to SSA benefits, the records concerning 
that decision must be obtained, if relevant.  Tetro v. Gober, 14 
Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) 
(there is no duty to get SSA records when there is no evidence 
that they are relevant).  The medical records related to the 
SSA's disability determination have not yet been associated with 
the claims file and may be relevant.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to 
assist includes a duty to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody.  
38 C.F.R. 
§ 3.159(c)(4).  

In his February 2008 substantive appeal (VA Form 9), the Veteran 
stated that the RO had obtained his VA treatment records dated 
through October 2007, but that there were also therapy records 
pertaining to treatment for his knees and pain.  In other words, 
the Veteran implied that there are additional VA treatment 
records that have not yet been obtained.  The evidence reflects 
that he has received treatment at the VA Medical Center in 
Durham, North Carolina (VAMC Durham) and the VA outpatient clinic 
in Raleigh, North Carolina.  VA has a duty to obtain any 
additional relevant VA treatment records.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain and associate with the claims 
file all records of the Veteran's treatment 
for right knee, left foot, shoulder, right 
arm, hand, and lower back disabilities from 
VAMC Durham and the VA outpatient clinic in 
Raleigh, North Carolina from October 2007 
to the present and from any other VA 
facility sufficiently identified by the 
Veteran.

2.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to make 
the decision.

3.  After any evidence received from SSA 
and any additional VA treatment records 
have been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine whether the 
Veteran has a current right knee disability 
related to service.  All indicated tests 
and studies, including X-ray studies, 
should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any  current right knee 
disability had its onset in service or in 
the year immediately after service, is 
related to his in-service duties or 
herbicide exposure, or is otherwise the 
result of a disease or injury in service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for right knee 
symptoms in the Veteran's service treatment 
records cannot, standing alone, be a 
sufficient rationale for providing a 
negative opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.  
The examiner should presume that the 
Veteran's reports of injuries in service 
are accurate.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

4.  After any evidence received from SSA 
and any additional VA treatment records 
have been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the nature and 
etiology of any current shoulder 
disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any current bilateral shoulder 
disability had its onset in service, is 
related to Veteran's in-service duties or 
herbicide exposure, or is otherwise the 
result of a disease or injury in service.

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that any 
current shoulder disability was either 
caused or aggravated (made worse) by the 
Veteran's service-connected degenerative 
joint disease of the cervical spine.  The 
examiner should quantify the amount of any 
aggravation, if possible.  

The examiner should also opine as to 
whether the Veteran's shoulder symptoms are 
associated with his diagnosed cervical 
radiculopathy.  If so, the examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's current cervical 
radiculopathy was either caused or 
aggravated (made worse) by his service-
connected degenerative joint disease of the 
cervical spine.  The examiner should 
quantify the amount of any aggravation, if 
possible.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for shoulder symptoms 
in the Veteran's service treatment records 
cannot, standing alone, be a sufficient 
rationale for providing a negative opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.  
The examiner should presume that the 
Veteran's reports of injuries in service 
are accurate.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

5.  After any evidence received from SSA 
and any additional VA treatment records 
have been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the nature and 
etiology of any current right arm 
disability.  All indicated tests and 
studies should be conducted.
The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any current right arm disability 
had its onset in service, is related to 
Veteran's in-service duties or herbicide 
exposure, or is otherwise the result of a 
disease or injury in service.

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that any 
current right arm disability was either 
caused or aggravated (made worse) by the 
Veteran's service-connected degenerative 
joint disease of the cervical spine.  The 
examiner should quantify the amount of any 
aggravation, if possible.  

The examiner should also opine as to 
whether the Veteran's right arm symptoms 
are associated with his diagnosed cervical 
radiculopathy.  If so, the examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's current cervical 
radiculopathy was either caused or 
aggravated (made worse) by his service-
connected degenerative joint disease of the 
cervical spine. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for right arm 
symptoms in the Veteran's service treatment 
records cannot, standing alone, be a 
sufficient rationale for providing a 
negative opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.  
The examiner should presume that the 
Veteran's reports of injuries in service 
are accurate.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

6.  After any evidence received from SSA 
and any additional VA treatment records 
have been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the nature and 
etiology of any current bilateral hand 
disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any current bilateral hand 
disability had its onset in service, is 
related to Veteran's in-service duties or 
herbicide exposure, or is otherwise the 
result of a disease or injury in service.

The examiner should also opine as to  
whether it is at least as likely as not (50 
percent probability or more) that any 
current bilateral hand disability was 
either caused or aggravated (made worse) by 
the Veteran's service-connected 
degenerative joint disease of the cervical 
spine.  

The examiner should also opine as to 
whether the Veteran's hand symptoms are 
associated with his diagnosed cervical 
radiculopathy.  If so, the examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's current cervical 
radiculopathy was either caused or 
aggravated (made worse) by his service-
connected degenerative joint disease of the 
cervical spine.  The examiner should 
quantify the amount of any aggravation, if 
possible.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for hand symptoms in 
the Veteran's service treatment records 
cannot, standing alone, be a sufficient 
rationale for providing a negative opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.  
The examiner should presume that the 
Veteran's reports of injuries in service 
are accurate.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

7.  After any evidence received from SSA 
and any additional VA treatment records 
have been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the etiology of 
his current lower back disability.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that the Veteran's current lower back 
disability had its onset in service or in 
the year immediately after service, is 
related to his in-service duties or 
herbicide exposure, or is otherwise the 
result of a disease or injury in service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for lower back 
symptoms in the Veteran's service treatment 
records cannot, standing alone, be a 
sufficient rationale for providing a 
negative opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.  
The examiner should presume that the 
Veteran's reports of injuries in service 
are accurate.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

8.  After any evidence received from SSA 
and any additional VA treatment records 
have been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the etiology of 
any current left foot disability.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that the Veteran's current left foot 
disability had its onset in service or in 
the year immediately after service, is 
related to his in-service duties or 
herbicide exposure, or is otherwise the 
result of a disease or injury in service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for lower back 
symptoms in the Veteran's service treatment 
records cannot, standing alone, be a 
sufficient rationale for providing a 
negative opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.  
The examiner should presume that the 
Veteran's reports of injuries in service 
are accurate.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

The AOJ should review the examination 
reports to ensure that they contain the 
information and opinions requested in this 
remand and are otherwise complete.

9.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

